                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                             CR 20–46–BLG–DLC

                     Plaintiff,

        vs.                                                 ORDER

BRANDON FRANK STRICKER,

                     Defendant.


      Before the Court is the Defendant Brandon Frank Stricker’s Unopposed

Motion to Correct Clerical Mistake Pursuant to Fed. R. Crim. P. 36. (Doc. 81.) As

Stricker notes, in the Amended Judgment (Doc. 79), the Court failed to check the

box indicating that it makes a placement recommendation to the Bureau of Prisons.

      Accordingly, IT IS ORDERED that the motion (Doc. 81) is GRANTED. A

second Amended Judgment will issue forthwith.

      DATED this 14th day of July, 2021.




                                        1
